Citation Nr: 9919459	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  97-33 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) pension benefits, in an 
amount of $15,709.00.

(The issue of whether new and material evidence has been 
presented to reopen a claim for service connection for post-
traumatic stress disorder (PTSD), is addressed in a separate 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to September 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1997 determination by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (Committee), in Wichita, Kansas, which granted in 
part, and denied in part, the veteran's request for a waiver 
of recovery of an overpayment of VA pension benefits.


REMAND

A preliminary review of this appeal reveals that in the 
veteran's Substantive Appeal, received in December 1997, the 
veteran indicated that he wished to appear at a hearing 
before a Member of the BVA.  Consequently, by letter dated in 
December 1997, the RO acknowledged the veteran's request for 
a personal hearing before a Member of the BVA at the RO, and 
indicated that his name would be placed on the list for 
persons desiring such a hearing, unless they heard from him 
otherwise.  There is no indication in the record that the 
veteran has withdrawn his request for a hearing, nor is there 
any indication that a hearing has been scheduled.

Therefore, in light of the foregoing, this appeal is REMANDED 
to the RO for the following:
 
The RO should undertake all necessary 
action to schedule the veteran for a 
personal hearing before a Member of the 
Board at the Wichita, Kansas RO, as soon 
as is practicable.

Should the veteran withdraw his request for a hearing, the 
case should be returned to the Board for further 
consideration.  The purpose of this REMAND is to obtain 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant is free to submit 
any additional evidence he desires to have considered in 
connection with his current appeal.  



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



